THOMAS, Judge,
concurring in the result.
I am convinced that the parental rights of S.U. (“the mother”) to J.A.B. and D.A.U. (“the children”) should not be terminated at this time. However, I respectfully disagree with the main opinion’s characterization that the mother’s incarceration was the condition that caused the family’s separation.
On January 29, 2010, the mother was convicted on felony drug charges. The mother was incarcerated after she engaged in illegal conduct and was arrested, tried, and convicted. The mother could have avoided the separation from the children resulting from her conviction by simply participating in a drug-diversion program. The mother’s conduct caused her separation from the children.
Like the juvenile court, I doubt the mother’s representations that she will comply with court orders, obtain suitable housing, and obtain stable employment.
*724However, I agree with the main opinion that the juvenile court has not exhausted all viable alternatives to the termination of the mother’s parental rights. Because the children are in their second foster home, because they are not being considered for adoption by the foster parents, and because there is a possibility that the mother has been rehabilitated, I concur in the result of the main opinion, which reverses the judgments of the juvenile court terminating the mother’s parental rights to the children.
PITTMAN, J., concurs.